PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of
Norman, et al.
Application No. 16/230,288
Filed: December 21, 2018
Attorney Docket No. 089137.0004.
US2.CIP                                  
:
:
:                        DECISION ON PETITION
:
:

	
This is a decision on the petition under 37 CFR 1.137(a), filed March 24, 2022, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed August 27, 2021, which set a shortened statutory period for reply of three (3) months.  No extensions of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on November 29, 2021. The Office mailed a Notice of Abandonment on April 21, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $1050.00, and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $740.00 extension of time fee submitted on March 24, 2022 was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credited back to the credit card account. 

This application is being referred to the Technology Center Art Unit 3783 for review of the amendment filed March 24, 2022. 

Telephone inquiries concerning this decision should be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.

/DEBRA WYATT/Paralegal Specialist, OPET